In a habeas corpus proceeding, the appeal is from a judgment of *1091the Supreme Court, Queens County (Schulman, J.), dated July 6, 2007, which, after a hearing, sustained the writ to the extent of reducing bail in a criminal action entitled People v Giordano, pending under Queens County indictment No. 2699/06, from the sum of $5,000,000 cash or insurance company bail bond to the sum of $750,000 cash or insurance company bail bond.
Ordered that the judgment is affirmed, without costs or disbursements.
Under the circumstance of this case, the Supreme Court properly reduced bail from the sum of $5,000,000 cash or insurance company bail bond to the sum of $750,000 cash or insurance company bail bond. Crane, J.P., Goldstein, Skelos and Garni, JJ., concur.